DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/29/2021 has been entered. Claims 1-17 and 19-22 are pending.
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Regarding claims 1-17 and 19-22, applicant argues on pages 9-16 of the Remarks that, “There is no description of an "under-screen" optical module in the He provisional patent application. Since the claims and the relied-upon portions of the later-filed He non-provisional patent application are not supported by the He provisional patent application, the He reference does not qualify as prior art.”
In response to the applicant’s argument, examiner respectfully disagrees. The provisional reference No. 61181718 of He describes under-screen optical module in fig. 4, 6 and paragraph 53 that, “the fingerprint sensor assembly is structured to receive the finger on the sensor area 101, with one side overlapping with display elements in zone 3 7 and 39 and the other side overlapping with the detectors (e.g., photodiodes) in zone 41 and 43 respectively.” Provisional reference No. 61181718 of He in paragraph 58 also describes, “Reference number 123 represents a detector array associated with the fingerprint sensor. Disposed above the detector array 123 are receiving optics 124, which are the optical detectors for detecting light reflected off of a target, such as a finger.” Provisional reference No. 61181718 of He in paragraph 63 further describes, “Examples of the detector elements of the detector array 123 include optical devices such as photodiodes.” Examiner interprets the detector array associated with the fingerprint sensor as sensor module underneath the display module. Although fig. 3 of the current application depicts pixels 22 has being under the display, Claims 1, 15 and 21 does not expressly claim the location of the at least a given one of the organic light-emitting diodes that senses the reflected light. Examiner assert that provisional reference No. 61181718 of He describes the above limitation and qualifies as prior art. Rejection maintained.
Regarding claims 1-17, 19 and 20, applicant argues on pages 9-14 of the Remarks that, “an optical sensor module that is coupled to a display screen having pixels is not the same as using light sensed by organic light-emitting diodes in the pixels themselves to detect fingerprints.”
In response to the applicant’s argument, examiner respectfully disagrees. He describes optical sensor for detecting fingerprint in fig. 2A and paragraph 47, “The optical sensor technology disclosed here can be implemented to detect a portion of the light that is used for displaying images in a display screen where such a portion of the light for the display screen may be the scattered light, reflected light or some stray light” He also describes light sensed by sensor array of pixels to detect fingerprint in fig. 4A-B and paragraph 80 that, “A portion of the reflected or scattered light in the zone 615 illuminated by the OLED pixels in the fingerprint illumination zone 613 is directed into the optical sensor module underneath the OLED display module 433 and a photodetector sensing array inside the optical sensor module receives such light and captures the fingerprint pattern information carried by the received light” Paragraph 63 further elaborate on optical sensor module to describe light sensed by optical sensor array of pixels to detect fingerprint, “An optical sensor module is coupled to, and located underneath, the display screen assembly module to receive and capture the returned light from the top surface of the touch sensing screen module and to guide and image the returned light onto an optical sensor array of optical sensing pixels or photodetectors which convert the optical image in the returned light into pixel signals for further processing.” Not only is the optical sensor module underneath the display module, the optical sensor module contains optical sensor array of pixels for receiving returned light to capture fingerprint. He’s optical sensor module also has array of pixels. Examiner interprets the optical sensor array of the pixels in the sensor module as the diodes in the pixels. Examiner assert that the combination of Kim, Kimura, Booth, Jr, and He describes the above limitation. Rejection maintained.
Regarding claims 21-22, applicant argues on pages 14-16 of the Remarks that, “He senses fingerprints using an optical module that is completely separate from the pixels, and does not disclose detecting gesture input based on light sensed by light-emitting diodes in pixels. Furthermore, detecting a fingerprint is not equivalent to detecting gesture input”
In response to the applicant’s argument, examiner respectfully disagrees. He describes optical sensor for detecting fingerprint in fig. 2A and paragraph 47, “The optical sensor technology disclosed here can be implemented to detect a portion of the light that is used for displaying images in a display screen where such a portion of the light for the display screen may be the scattered light, reflected light or some stray light” He also describes light sensed by sensor array of pixels to detect fingerprint in fig. 4A-B and paragraph 80 that, “A portion of the reflected or scattered light in the zone 615 illuminated by the OLED pixels in the fingerprint illumination zone 613 is directed into the optical sensor module underneath the OLED display module 433 and a photodetector sensing array inside the optical sensor module receives such light and captures the fingerprint pattern information carried by the received light” Paragraph 63 further elaborate on optical sensor module to describe light sensed by optical sensor array of pixels to detect fingerprint, “An optical sensor module is coupled to, and located underneath, the display screen assembly module to receive and capture the returned light from the top surface of the touch sensing screen module and to guide and image the returned light onto an optical sensor array of optical sensing pixels or photodetectors which convert the optical image in the returned light into pixel signals for further processing.” Paragraph 53 describes, “the optical sensor module may be designed to selectively receive and detect returned light that is caused by a finger in touch with the surface of the OLED display screen while returned light caused by other objects would not be detected by the optical sensor module. This object-selective optical detection can be used to provide useful user controls by touch sensing, such as waking up the smartphone or device only by a touch via a person's finger or palm while touches by other objects would not cause the device to wake up” Examiner interprets the finger touch detection as gesture input detection. Not only is the optical sensor module underneath the display .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub. 20130147694) in view of Kimura (US Pub. 20090002590) in further view of Booth, JR. et al (US Pub. 20030122749) further in view of He et al (US Provisional 62181718 as US Pub. 20170270342).
Regarding claim 1, Kim discloses:
A display configured to display images for viewing during operation, (refer to fig. 1 and paragraphs 25, 10. Describes organic light-emitting display device may include, an organic light-emitting panel 10. Para. 10, describes: a data driver that generates data voltage signal via a data line to operate pixel and also detects a threshold voltage of a driving transistor for controlling current through an organic light emission element. It is inherent for the panel to generate image
An array of pixels each of which includes an organic light-emitting diode, (refer to fig. 2-3 and paragraphs 30, 34. Describes organic light-emitting panel 10 may include a plurality of data lines 11 through 14 connected to the data driver 50. Pixels P are disposed between the data lines 11 through 14. Para. 34. Describes: The pixel P may include an organic light emission element OLED) 
Kim does not disclose:
At least one silicon transistor, and at least one semiconducting-oxide transistor; 
Circuitry that biases at least a given one of the organic light-emitting diodes to sense light reflected by a finger in front of the display during the operation of the display, wherein the circuitry is configured to detect a fingerprint of the finger based on the sensed light.
Kimura teaches:
At least one silicon transistor, (refer to paragraph 39. Describes for example, a thin film transistor (TFT) including a non-single-crystal semiconductor film typified by amorphous silicon, polycrystalline silicon, microcrystalline (also referred to as semi-amorphous) silicon, or the like can be used) and at least one semiconducting-oxide transistor, (refer to paragraph 45. Describes a thin film transistor obtained by thinning such a compound semiconductor or an oxide semiconductor, or the like can be used);
The two references are analogous art because they both relate with the same field of invention of display panel.

Kimura does not disclose:
Circuitry that biases at least a given one of the organic light-emitting diodes to sense light reflected by a finger in front of the display during the operation of the display, wherein the circuitry is configured to detect a fingerprint of the finger based on the sensed light.
Booth, JR. teaches:
Circuitry that biases at least a given one of the organic light-emitting diodes to sense light during the operation of the display, (refer to fig. 4-5 and paragraphs 28, 56. Describes the OLED 10 is more sensitive to light and a better photon detector when the OLED is reverse biased. Therefore, the OLEDs 10 are usually reverse biased when they are in the light sensing mode. A sense driving circuit for applying reverse bias and measuring light energy falling on an OLED 10. Para. 56, describes: A display 130, which is made from diodes 110 that can both emit and sense light, can compensate for these individual differences, either when the display 130 is being manufactured, or during the operation of the display 130)
The three references are analogous art because they both relate with the same field of invention of display panel.

Booth, JR. does not explicitly disclose:
Circuitry that biases at least a given one of the organic light-emitting diodes to sense light reflected by a finger in front of the display during the operation of the display, wherein the circuitry is configured to detect a fingerprint of the finger based on the sensed light.
He teaches:
Diodes to sense light reflected by a finger in front of the display during the operation of the display, (refer to fig. 2A, 4A-B and paragraphs 47, 80. Describes the optical sensor technology disclosed here can be implemented to detect a portion of the light that is used for displaying images in a display screen where such a portion of the light for the display screen may be the scattered light, reflected light or some stray light. Para. 80, describes: a portion of the reflected or scattered light in the zone 615 illuminated by the OLED pixels in the fingerprint illumination zone 613 is directed into the optical sensor module underneath the OLED display module 433 and a photodetector sensing array inside the optical sensor module receives such light and captures the fingerprint pattern information carried by the received light. Examiner interprets the photodetector sensing array in the sensor module as the diodes in the pixels) wherein the circuitry is configured to detect a fingerprint of the finger based on the sensed light, (refer to fig. 4A-B and paragraph 80. Describes a portion of the reflected or scattered light in the zone 615 illuminated by the OLED pixels in the fingerprint illumination zone 613 is directed into the optical sensor module underneath the OLED display module 433 and a photodetector sensing array inside the optical sensor module receives such light and captures the fingerprint pattern information carried by the received light)
The four references are analogous art because they both relate with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transistors of the display as disclose by Kim with the transistor including amorphous silicon and oxide semiconductor as taught by Kimura with the photo detector for sensing light during OLED reverse biased as taught by Booth, Jr with the provided fingerprint detection based on reflection of light as taught by He. The motivation to combine the He reference is to provide a method of securing access to computers and computer-controlled devices or systems where only authorized users be identified and be distinguished from non-authorized users.
Regarding claim 2, Kim and Kimura do not disclose:
Wherein the circuitry biases at least one other of the organic light- emitting diodes to emit light while the given organic light- emitting diode is sensing light. 
Booth, JR discloses:
Wherein the circuitry biases at least one other of the organic light-emitting diodes to emit light while the given organic light-emitting diode is sensing light, (refer to fig. 4 and paragraph 31. Describes the OLEDs 10 can sense light emitted by other OLEDs. By having the OLEDs 10 be in a sense mode for at least a short time period during a time a display is operating, the OLEDs 10 can be generating a portion of the display in one moment, then be sensing light in another).
Regarding claim 3, Kim discloses:
Wherein each pixel has a pixel circuit with a drive transistor coupled in series with the organic light-emitting diode of that pixel and wherein the drive transistor has a gate, a drain, and a source, (refer to fig. 2-3 and paragraph 34. Describes the third transistor M3 is used as a drive transistor for generating a drive current passed through the organic light emission element OLED to emit light)
Regarding claim 4, Kim discloses:
Data lines, wherein each pixel circuit is associated with a respective one of the data lines, (refer to fig. 2 and paragraph 32. Describes each pixel P can be electrically connected to one of adjacent data lines 11 through 14) and wherein each pixel circuit has a switching transistor having a first terminal coupled to the data line associated with that pixel circuit and a second terminal coupled to the source of the drive transistor of that pixel circuit, (refer to fig. 3 and paragraph 40. Describes a first terminal of the second transistor M2 is connected to a data line 11, and a second terminal of the second transistor M2 is connected to the second node n2).
Regarding claim 5, Kim discloses:
A shared reference voltage path that is shared by all of the pixel circuits, wherein each pixel circuit has an additional switching transistor that is coupled between the reference voltage path and the gate of the drive transistor in that pixel circuit, (refer to fig. 3 and paragraph 39. Describes a first terminal of the first transistor M1 can be connected to a reference voltage line, and a second terminal of the first transistor M1 can be connected to the first node n1. When the first transistor M1 is turned on by a first scan signal SCANT, a reference voltage is transferred to the first node n1).
Regarding claim 6, Kim does not disclose:
Wherein the drive transistor is a silicon transistor.
Kimura teaches:
Wherein the drive transistor is a silicon transistor, (refer to paragraph 39. Describes for example, a thin film transistor (TFT) including a non-single-crystal semiconductor film typified by amorphous silicon, polycrystalline silicon, microcrystalline (also referred to as semi-amorphous) silicon, or the like can be used).
Regarding claim 7, Kim does not disclose:
Wherein the additional switching transistor is a semiconducting-oxide transistor.
Kimura teaches:
Wherein the additional switching transistor is a semiconducting-oxide transistor, (refer to paragraph 45. Describes a thin film transistor obtained by thinning such a compound semiconductor or an oxide semiconductor, or the like can be used).
Regarding claim 8, Kim discloses:
Wherein the switching transistor that has the first terminal coupled to the data line, (refer to fig. 3 and paragraph 40. Describes a first terminal of the second transistor M2 is connected to a data line 11, and a second terminal of the second transistor M2 is connected to the second node n2) 
Kim does not disclose:
A silicon transistor.
Kimura teaches:
A silicon transistor, (refer to paragraph 39. Describes for example, a thin film transistor (TFT) including a non-single-crystal semiconductor film typified by amorphous silicon, polycrystalline silicon, microcrystalline (also referred to as semi-amorphous) silicon, or the like can be used)
Regarding claim 9, Kim discloses:
Wherein the switching transistor that has the first terminal coupled to the data line, (refer to fig. 3 and paragraph 40. Describes a first terminal of the second transistor M2 is connected to a data line 11, and a second terminal of the second transistor M2 is connected to the second node n2)
Kim does not disclose:
A semiconducting-oxide transistor.
Kimura teaches:
A semiconducting-oxide transistor, (refer to paragraph 45. Describes a thin film transistor obtained by thinning such a compound semiconductor or an oxide semiconductor, or the like can be used)
Regarding claim 10, Kim discloses:
Current sensing circuitry coupled to the data lines, wherein the data lines serve as drive transistor current sense lines that the current sensing circuitry uses to sense current flow through the drive transistors of the pixels, (refer to fig. 4, 6B-C and paragraph 45. Describes the data driver 50 may include, among other components, a switch unit SW, a driver unit and an analog-to-digital converter (ADC) for each channel. Para. 46, describes: The driver unit 56 generates a data voltage for the emission mode or another data voltage for the sensing mode. Para. 49, describes: The ADC unit 58 has a function of converting an analog sensing signal, which is detected in each pixel P, into a digital sensing signal).
Regarding claim 11, Kim and Kimura do not disclose:
Wherein the circuitry is configured to deactivate at least some of the pixels in an area that is contacted by an external object while the given organic light-emitting diode is sensing the light.
Booth, JR. teaches:
Wherein the circuitry is configured to deactivate at least some of the pixels in an area that is contacted by the finger while the given organic light-emitting diode is sensing the light, (refer to fig. 11 and paragraph 70. Describes it is possible that all of the diodes 110 of the display 130 be in sensing mode during times they are not emitting light. For example, if only one row of diodes 110 is being driven to emit light at a particular instant, the other rows, which would otherwise be in an idle mode or turned off, could be in the sense mode).
Booth, JR. does not explicitly disclose:
circuitry is configured to deactivate at least some of the pixels in an area that is contacted by the finger
He teaches:
Circuitry is configured to deactivate at least some of the pixels in an area that is contacted by the finger, (refer to fig. 2A-B and paragraph 73. Describes in a fingerprint sensing operation, the device electronic control module operates to turn off the light emitting display pixels in one frame to and turn on the light emitting display pixels in a next frame to allow the optical sensor array to capture two fingerprint images with and without the illumination by the light emitting display pixels)
Regarding claim 14, Kim discloses:
A storage capacitor in each pixel circuit having a first terminal coupled to the gate and a second terminal coupled to the source, (refer to fig. 3 and paragraph 42. Describes a first terminal of the storage capacitor Cst is connected to the first node n1, and the second terminal of the storage capacitor Cst is connected to the second node n2.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub. 20130147694) in view of Kimura (US Pub. 20090002590) in further view of Booth, JR. et al (US Pub. 20030122749) further in view of He et al (US Provisional 62181718 as US Pub. 20170270342) further in view of Morita (US Pub. 20100302266).
Regarding claim 12, Kim, Kimura, Booth, JR and He do not disclose:
A demultiplexer coupled to the data lines; and a display driver circuit that supplies data signals on signal lines that are coupled between the demultiplexer and the data lines.
Morita teaches:
A demultiplexer coupled to the data lines, (refer to fig. 4 and paragraph 56. Describes between the data lines S1i to S3i and the data signal supply line Si, transistors T1i to T3i (demultiplexers) are provided); and 
A display driver circuit that supplies data signals on signal lines that are coupled between the demultiplexer and the data lines, (refer to fig. 1 and paragraph 45. Describes in association with the respective data signal supply lines Si (where i is a natural number that is equal to or lower than n), a demultiplexer DMUXi is provided).
The five references are analogous art because they both relate with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transistors of the display as disclose by Kim with the transistor including amorphous silicon and oxide semiconductor as taught 
Regarding claim 13, Kim, Kimura, Booth, JR, He and Morita do not disclose:
A substrate that is bent along a bend axis that is crossed by the signal lines.
It would have been an obvious matter of design choice to have bent substrate along a bent axis since the applicant has not disclosed that a bent substrate along a bent axis solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without the bent substrate along a bent axis.
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub. 20130147694) in view of Booth, JR. et al (US Pub. 20030122749) in further view of He et al (US Provisional 62181718 as US Pub. 20170270342).
Regarding claim 15, Kim discloses:
A display configured to display images for viewing during operation, (refer to fig. 1 and paragraphs 25, 10. Describes organic light-emitting display device may include, an organic light-emitting panel 10. Para. 10, describes: a data driver that generates data voltage signal via a data line to operate pixel and also detects a threshold voltage of a driving transistor for controlling current through an organic light emission element. It is inherent for the panel to generate image
Circuitry that supplies data and that senses current, (refer to fig. 1 and paragraph 26. Describes the data driver 50 is a circuit that applies data voltages to the organic light-emitting panel 10); 
An array of pixels each of which includes a light-emitting diode, (refer to fig. 2-3 and paragraphs 30, 34. Describes organic light-emitting panel 10 may include a plurality of data lines 11 through 14 connected to the data driver 50. Pixels P are disposed between the data lines 11 through 14. Para. 34. Describes: The pixel P may include an organic light emission element OLED)
Vertical lines that supply the data to the pixels from the circuitry during data loading operations, (refer to fig. 1-2 and paragraph 33. Describes the data voltage signals are sent via the data lines 11 through 14 from the data driver 50 to the pixels P)
A shared reference voltage path that supplies the pixels with a reference voltage, (refer to fig. 3 and paragraph 39. Describes when the first transistor M1 is turned on by a first scan signal SCANT, a reference voltage is transferred to the first node n1).
Kim does not disclose:
Circuitry that senses current,
Wherein a first set of the pixels in a given row of the pixels emits light and a second set of the 5pixels in the given row senses the light emitted by the first set of pixels after the light reflects from an external object in front of the display 
Vertical lines that supply the data to the pixels from the circuitry during data loading operations and that pass current to be sensed to the circuitry
Booth, JR. teaches:
Circuitry that senses current, (refer to fig. 4 and paragraph 28. Describes the OLED 10 is more sensitive to light and a better photon detector when the OLED is reverse biased. Therefore, the OLEDs 10 are usually reverse biased when they are in the light sensing mode. A sense driving circuit for applying reverse bias and measuring light energy falling on an OLED 10)
Wherein a first set of the pixels in a given row of the pixels emits light and a second set of the pixels in the given row senses the light emitted by the first set of pixels during the operation of the display, (refer to fig. 11, 5 and paragraphs 70, 56. Describes for example, if only one row of diodes 110 is being driven to emit light at a particular instant, the other rows, which would otherwise be in an idle mode or turned off, could be in the sense mode. Para. 56, describes: A display 130, which is made from diodes 110 that can both emit and sense light, can compensate for these individual differences, either when the display 130 is being manufactured, or during the operation of the display 130)
Vertical lines that pass current to be sensed to the circuitry, (refer to fig. 8-9 and paragraphs 48, 54. Describes data of the reduced light energy is fed back to the emitting and sensing driving circuitry 70, which would in turn proportionally decrease the emission current output to those cells that were either partially or fully in the shadow, making them shine less brightly. Para. 54, describes: For example, to sense ambient light, the diodes that are in the sense mode supply the amount of sensed light 220 to the feedback controller 210)
The two references are analogous art because they both relate with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide photo detector for sensing light during OLED reverse biased as taught by Booth, Jr with the display as disclose by Kim. The motivation to combine the Booth, JR. reference is to provide a display that can measure light falling on them from external sources from outside the display, or can measure light that is generated by neighboring OLEDs.
Booth, JR does not explicitly disclose:
Wherein a first set of the pixels in a given row of the pixels emits light and a second set of the 5pixels in the given row senses the light emitted by the first set of pixels after the light reflects from an external object in front of the display during the operation of the display, and wherein the circuitry captures a scan of the external object based on the sensed light;
He teaches:
Emitting light and sensing the light emitted after the light reflects from an external object in front of the display during the operation of the display, (refer to fig. 2A and paragraph 47. Describes the optical sensor technology disclosed here can be implemented to detect a portion of the light that is used for displaying images in a display screen where such a portion of the light for the display screen may be the scattered light, reflected light or some stray light. The image light produced by the OLED display screen, at or near the OLED display screen's top surface, may be reflected or scattered back into the OLED display screen as returned light when encountering an object such as a user finger or palm, or a user pointer device like a stylus. An optical sensor module based on the disclosed optical sensor technology can be, in some implementations, specially designed to be integrated to the OLED display screen in a way that maintains the display operations and functions of the OLED display screen without interference while providing optical sensing operations), and wherein the circuitry captures a scan of the external object based on the sensed light, (refer to fig. 19A and paragraph 146. Describes the sensor signal detection circuitry 2316 acquires the optical detector signal representing the optical image of the scanned fingerprint received at the particular hybrid sensing pixel)
The three references are analogous art because they both relate with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide fingerprint detection based on reflection of light as taught by He with the photo detector for sensing light during OLED reverse biased as disclose by Booth, Jr with the display as disclose by Kim. The motivation to combine the He reference is to provide a method of securing access to computers and computer-
Regarding claim 16, Kim discloses:
Wherein each pixel includes a drive transistor coupled in series with the light-emitting diode of that pixel, wherein the drive transistor has a gate, a source, and a drain, (refer to fig. 2-3 and paragraph 34. Describes the third transistor M3 is used as a drive transistor for generating a drive current passed through the organic light emission element OLED to emit light).
Regarding claim 17, Kim discloses:
Wherein each vertical line is associated with a column of the pixels, wherein each pixel in each of the columns, (refer to fig. 2 and paragraph 32. Describes each pixel P can be electrically connected to one of adjacent data lines 11 through 14) comprises a first transistor coupled between the reference voltage path and the gate of the drive transistor in that pixel, (refer to fig. 3 and paragraph 39. Describes a first terminal of the first transistor M1 can be connected to a reference voltage line, and a second terminal of the first transistor M1 can be connected to the first node n1) and a second transistor coupled between the vertical line associated with that column of pixels and the source of the drive transistor in that pixel, (refer to fig. 3 and paragraph 40. Describes a first terminal of the second transistor M2 is connected to a data line 11, and a second terminal of the second transistor M2 is connected to the second node n2).
Regarding claim 19
Wherein the light-emitting diodes comprise organic light-emitting diodes.
Booth, JR. teaches:
Wherein the light-emitting diodes comprise organic light-emitting diodes, (refer to fig. 4 and paragraph 25. Describes when an OLED 10 is not biased, or under reverse bias; it becomes a photodiode, or photodetector).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub. 20130147694) in view of Booth, JR. et al (US Pub. 20030122749) in further view of He et al (US Provisional 62181718 as US Pub. 20170270342) further in view of Osinski et al (US Pub. 20140254131).
Regarding claim 20, Kim, Booth, JR. and He do not disclose:
Wherein the light-emitting diodes comprise light-emitting diodes selected from the group consisting of: quantum dot light-emitting diodes and crystalline semiconductor die light-emitting diodes.
Osinski teaches:
Wherein the light-emitting diodes comprise light-emitting diodes selected from the group consisting of: quantum dot light-emitting diodes and crystalline semiconductor die light-emitting diodes, (refer to fig. 11 and paragraph 71. Describes the use of anisotropic quantum dots with LEDs may provide further efficiency stemming from essentially little to no overlap between absorption and emission spectra).
The four references are analogous art because they both relate with the same field of invention of displays.
.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub. 20130147694) in view of Kimura (US Pub. 20090002590) in further view of Booth, JR. et al (US Pub. 20030122749) further in view of He et al (US Provisional 62181718 as US Pub. 20170270342).
Regarding claim 21, Kim discloses:
An organic light-emitting diode display configured to display images for viewing during operation, (refer to fig. 1 and paragraphs 25, 10. Describes organic light-emitting display device may include, an organic light-emitting panel 10. Para. 10, describes: a data driver that generates data voltage signal via a data line to operate pixel and also detects a threshold voltage of a driving transistor for controlling current through an organic light emission element. It is inherent for the panel to generate image) the display comprising: 
An array of pixels each of which includes a pixel circuit with a light-emitting diode, (refer to fig. 2-3 and paragraphs 30, 34. Describes organic light-emitting panel 10 may include a plurality of data lines 11 through 14 connected to the data driver 50. Pixels P are disposed between the data lines 11 through 14. Para. 34. Describes: The pixel P may include an organic light emission element OLED) a drive transistor that is coupled to the light-emitting diode and that has a gate, source, and drain, (refer to fig. 3 and paragraph 34. Describes the third transistor M3 is used as a drive transistor for generating a drive current passed through the organic light emission element OLED to emit light) and wherein the array of pixels has rows and columns of the pixels, (refer to fig. 2-3 and paragraphs 32, 44. Describes for example, pixels P of a first column are connected to a first data line 11 positioned in the left side thereof and another pixels P of a second column can be connected to a second data line 12 positioned in the left side thereof. Para. 44, describes: the sensing mode can be performed for a first row of pixels P in a first vertical blank period after a first frame period);7
Horizontal lines, wherein each row of the pixels has a corresponding set of the horizontal lines that supply control signals to the pixels, (refer to fig. 2-3 and paragraph 44. Describes the sensing mode can be performed for a first row of pixels P in a first vertical blank period after a first frame period, a second row of pixels P in a second vertical blank period after a second frame period, and a third row of pixels P in a third vertical blank period after a third frame period); and 
Vertical lines each of which is used during data loading operations and current sensing operations, (refer to fig. 1-2 and paragraphs 32-33. Describes pixels P of a first column are connected to a first data line 11 positioned in the left side thereof and another pixels P of a second column can be connected to a second data line 12 positioned in the left side thereof. In this manner, each data line 11 through 14 can be shared to transmit the data voltage signals and the sensing signals) wherein the switching transistor of each pixel circuit is coupled between the source of the drive transistor and a respective one of the vertical lines, (refer to fig. 3 and paragraph 40. Describes a first terminal of the second transistor M2 is connected to a data line 11, and a second terminal of the second transistor M2 is connected to the second node n2).
Kim does not disclose:
At least one semiconducting-oxide switching transistor
Wherein a first set of the light-emitting diodes emits light and a second set of the light-emitting diodes detects the light emitted by the first set of the light-emitting diodes after the light reflected from an external object in front of the display during the operation of the display;
Circuitry that detects gesture input on the display based on the detected gesture;
Kimura teaches:
At least one semiconducting-oxide switching transistor, (refer to paragraph 45. Describes a thin film transistor obtained by thinning such a compound semiconductor or an oxide semiconductor, or the like can be used);
The two references are analogous art because they both relate with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transistors of the display as disclose by 
Kimura does not disclose:
Wherein a first set of the light-emitting diodes emits light and a second set of the light-emitting diodes detects the light emitted by the first set of the light-emitting diodes after the light reflected from an external object in front of the display during the operation of the display;
Circuitry that detects gesture input on the display based on the detected gesture;
Booth, JR. teaches:
Wherein a first set of the light-emitting diodes emits light and a second set of the light-emitting diodes detects the light emitted by the first set of the light-emitting diodes, (refer to fig. 11 and paragraph 70. Describes for example, if only one row of diodes 110 is being driven to emit light at a particular instant, the other rows, which would otherwise be in an idle mode or turned off, could be in the sense mode)
The three references are analogous art because they both relate with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transistors of the display as disclose by Kim with the transistor including amorphous silicon and oxide semiconductor as taught by Kimura with the photo detector for sensing light during OLED reverse biased as taught by Booth, Jr. The motivation to combine the Booth, JR. reference is to provide a 
Booth, JR. does not disclose:
Wherein a first set of the light-emitting diodes emits light and a second set of the light-emitting diodes detects the light emitted by the first set of the light-emitting diodes after the light reflected from an external object in front of the display during the operation of the display;
Circuitry that detects gesture input on the display based on the detected gesture;
He teaches:
Emitting light and sensing the light emitted after the light reflects from an external object in front of the display during the operation of the display, (refer to fig. 2A and paragraph 47. Describes the optical sensor technology disclosed here can be implemented to detect a portion of the light that is used for displaying images in a display screen where such a portion of the light for the display screen may be the scattered light, reflected light or some stray light. The image light produced by the OLED display screen, at or near the OLED display screen's top surface, may be reflected or scattered back into the OLED display screen as returned light when encountering an object such as a user finger or palm, or a user pointer device like a stylus. An optical sensor module based on the disclosed optical sensor technology can be, in some implementations, specially designed to be integrated to the OLED display screen in a way that maintains the display operations and functions of the OLED display screen without interference while providing optical sensing operations), Circuitry that detects gesture input on the display based on the detected light, (refer to fig. 2A and paragraph 53. Describes the optical sensor module may be designed to selectively receive and detect returned light that is caused by a finger in touch with the surface of the OLED display screen while returned light caused by other objects would not be detected by the optical sensor module. This object-selective optical detection can be used to provide useful user controls by touch sensing, such as waking up the smartphone or device only by a touch via a person's finger or palm while touches by other objects would not cause the device to wake up);
The four references are analogous art because they both relate with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide fingerprint detection based on reflection of light as taught by He with the transistors of the display as disclose by Kim with the transistor including amorphous silicon and oxide semiconductor as taught by Kimura with the photo detector for sensing light during OLED reverse biased as taught by Booth, Jr. The motivation to combine the He reference is to provide a method of securing access to computers and computer-controlled devices or systems where only authorized users be identified and be distinguished from non-authorized users.
Regarding claim 22, Kim discloses:
Wherein the horizontal lines control the switching transistors to emit the light, (refer to fig. 6B and paragraph 67. Describes the first transistor M1 is turned on by the first scan signal SCAN1 at a high voltage level. As a result, the reference voltage REF can be applied to the first node n1 via the first transistor M1. Accordingly, the first node n1 can be charged with the reference voltage REF. The second transistor M2 is also turned on by the second scan signal SCAN2 at a high voltage level) 
Kim and Kimura do not disclose:
Wherein the horizontal lines control the switching transistors to forward bias the first set of light-emitting diodes to emit the light and to reverse bias the second set of light-emitting diodes to detect the light after the light has reflected from the external object.
Booth, JR. teaches:
The switching transistors to forward bias the first set of light-emitting diodes to emit the light and to reverse bias the second set of light-emitting diodes to detect the light, (refer to paragraph 20. Describes when forward biased by a voltage and injected with electron-hole pairs, the OLEDs emit photons that can be used to produce a display image. When the OLEDs are reverse biased, they act as photodiodes and can measure an amount of light energy sensed by them. The OLEDs can measure light falling on them from external sources from outside the display, or can measure light that is generated by neighboring OLEDs. Switching circuits alternate the OLEDs between an emit mode and a sense mode).
Booth, JR. does not disclose:
The switching transistors to forward bias the first set of light-emitting diodes to emit the light and to reverse bias the second set of light-emitting diodes to detect the light after the light has reflected from the external object.
He teaches:
Emitting light and sensing the light emitted after the light reflects from an external object, (refer to fig. 2A and paragraph 47. Describes the optical sensor technology disclosed here can be implemented to detect a portion of the light that is used for displaying images in a display screen where such a portion of the light for the display screen may be the scattered light, reflected light or some stray light. The image light produced by the OLED display screen, at or near the OLED display screen's top surface, may be reflected or scattered back into the OLED display screen as returned light when encountering an object such as a user finger or palm, or a user pointer device like a stylus. An optical sensor module based on the disclosed optical sensor technology can be, in some implementations, specially designed to be integrated to the OLED display screen in a way that maintains the display operations and functions of the OLED display screen without interference while providing optical sensing operations).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/11/2021